                                    NOTE: CHANGES MADE BY THE COURT
1    IRENE RUZIN, Attorney at Law (CSB #125763)
     Law Offices of Irene Ruzin
2    16311 Ventura Blvd., Suite 900
3    Encino, CA 91436
     Tel: 818 325-2888
4
     Fax: 818 325-2890
5    Email: ireneruzin@gmail.com
6    Attorney for Plaintiff, KARLA V. MARTINEZ SANCHEZ
7
                              UNITED STATES DISTRICT COURT
8
                             CENTRAL DISTRICT OF CALIFORNIA
9
                                   WESTERN DIVISION
10
11
     KARLA V. MARTINEZ SANCHEZ,               )   Case No.: CV 18-7440 KES
12                                            )
13              Plaintiff,                    )   [PROPOSED] ORDER
           v.                                 )   AWARDING EAJA FEES
14                                            )
15   NANCY A. BERRYHILL, Acting               )
     Commissioner of Social Security,         )   KAREN E. SCOTT
16
                                              )   UNITED STATES MAGISTRATE
17              Defendant.                    )   JUDGE
18
19         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20   IT IS ORDERED that attorney’s fees under the Equal Access to Justice Act
21   (“EAJA”) are awarded in the amount of TWO THOUSAND FIVE HUNDRED
22   FIFTY DOLLARS ($2,500.00) (the “AGREED AMOUNT”) as authorized by 28
23   U.S.C. § 2412(d), and subject to the terms and conditions of the Stipulation.
24
25
     DATED: February 21, 2019
26
                                           __________________________________
27                                         KAREN E. SCOTT
28                                         UNITED STATES JUDGE
